Judgment affirmed, without costs of this appeal to either party. Memorandum: We think the decision in the former action (Blade Riv. Regulating Dist. v. Adirondack League Club, 307 N. Y. 475), requires us to affirm the judgment dismissing the complaint. In that decision the court said (p. 489): “ The plaintiffs * '* * are effectively barred from maintaining condemnation proceedings.” We are bound by that decision. All concur. (Appeal from a judgment of Jefferson Special Term, dismissing the proceeding to condemn real property belonging to defendant for the purpose of construction and maintenance of the Panther Mountain Reservoir.) Present — McCurn, P. J., Vaughan, Piper, Wheeler and Van Duser, JJ.